EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A dispensation system comprising:
a rack having an upper shelf and a lower shelf located lower than the upper shelf, the rack further having front and rear sides;
a hopper for holding objects and located proximate the rear side of the upper shelf;
a delivery system communicably coupled to the hopper and including an auger with flighting;
a delivery chute communicably coupled to the auger, the auger  dispensing objects to the delivery chute at a receiving end, the objects being transferred down a first segment of the delivery chute extending along the rear side of the upper and lower shelves perpendicular to the upper shelf, and the objects being dispensed at a 
a display located proximate the drop area and providing an interface through which the user can communicate with the dispensation system via a smartphone of the user…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 11 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A dispensation system comprising:
a rack having an upper shelf and a lower shelf located lower than the upper shelf, the rack further having front and rear sides and an end side perpendicular to and coupling together the front and rear sides, the end side including legs coupling the upper shelf to the lower shelf;
a hopper for holding objects and located on the rack;
a delivery system communicably coupled to the hopper and dispensing objects from the hopper;
a delivery chute communicably coupled to an auger, the auger dispensing objects to the delivery chute at a receiving end, the objects being transferred down a 
a display located proximate the drop area and providing an interface through which a user can communicate with the system via a smartphone of the user…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651